Appeal by defendant from a judgment of the County Court, Rockland County, rendered December 1, 1970, convicting him of robbery in the second degree and other related crimes, upon a jury verdict, and imposing sentence. Judgment reversed, in the interests of justice, and new trial ordered. The findings of fact below are affirmed. In the interests of justice, and in view of the reversal of the judgment of conviction of appellant’s codefendant (People v. Johnson, 38 A D 2d 744), the instant judgment should likewise be reversed and a new trial ordered. Martuscello, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.